 



Exhibit 10.46
CONFIDENTIAL
AGREEMENT
          THIS AGREEMENT (this “Agreement”) is made as of November 13, 2006 (the
“Effective Date”), by and between Ziff Davis Media Inc., a Delaware corporation
(the “Company”) and Mark Moyer (“Executive”). Certain definitions are set forth
in the Appendix to this Agreement.
          WHEREAS, Executive is currently employed as Chief Financial Officer of
the Company; and
          WHEREAS, Executive and the Company desire to enter into the agreement
set forth below;
          NOW, THEREFORE, in consideration of the representations and covenants
set forth herein, the parties hereby agree as follows:
     1. Severance. Executive’s employment with the Company may be terminated by
either party at any time, for any reason or no reason and nothing in this
Agreement shall alter the “at-will” nature of Executive’s employment. In the
event that Executive’s employment with the Company is terminated by the Company
without Cause in connection with a sale of all or substantially all of the
Company’s assets or equity securities (the date of any such termination shall be
referred to as the “Termination Date”), then, provided that (A) Executive within
thirty (30) calendar days after the Termination Date executes and delivers to
the Company’s Chief Executive Officer (“CEO”) a general release in favor of the
Company and its Affiliates and its and their respective officers, directors,
employees, representatives, agents and attorneys, and the successors and assigns
of each of the foregoing, in form and substance satisfactory to the Company and
(B) Executive delivers, to the Company’s President on the Termination Date or
within five (5) calendar days thereafter, a departmental turnover report in such
form as the Company reasonably may require and which shall be complete and
accurate to the best of Executive’s knowledge; then the Company shall, through
the six (6) month anniversary of the Termination Date, (x) pay Executive his
annual Base Salary (as in effect on the Termination Date) in regular
installments in accordance with the Company’s general payroll practices and
(y) if Executive elects under COBRA to maintain health insurance benefits
through the Company’s group plan (if any), pay that portion of the premium for
such benefits that the Company would have paid had Executive remained an
employee of the Company for such period. After payment of the severance amounts
described in this Section 1, the Company shall have no obligation to make any
further severance or other payment or provide any other benefit to or on behalf
of Executive. Notwithstanding the foregoing, in the event that Executive shall
breach any of Executive’s obligations under Section 2 of this Agreement (except
any breach which Executive carries the burden of proving is solely of a
technical nature, is immaterial and was inadvertent), then, in addition to any
other rights that the Company may have under this Agreement or otherwise, the
Company shall be relieved from and shall have no further obligation to pay
Executive any amounts to which Executive would otherwise be entitled pursuant to
this Section 1.
     2. Noncompete, Non-Solicitation.
     (a) In further consideration of the compensation that may be paid to
Executive hereunder, Executive acknowledges that in the course of Executive’s
employment with the Company and any applicable Affiliate thereof, Executive will
during his employment period with the Company (the “Employment Period”) become
familiar with the trade secrets, business plans and business strategies and with
other Confidential Information (as defined on the Appendix hereto) concerning
the Company and any applicable Affiliate of the Company (and their respective
predecessors, successors and assigns) and that Executive’s services have been
and shall be of special, unique and extraordinary value to the Company and any
applicable Affiliate of the Company. Therefore, Executive agrees that, during
the Employment Period and for six (6) months thereafter (such period, the
“Noncompete Period”), Executive shall not directly or

1



--------------------------------------------------------------------------------



 



CONFIDENTIAL
indirectly (whether for Executive or for any other Person) own any interest in,
operate, manage, control, engage in, participate in (whether as an officer,
director, employee, partner, agent, representative or otherwise), invest in,
permit Executive’s name to be used by, consult with, advise, render services for
(alone or in association with any other Person), or otherwise assist in any
manner (i) any Person (each a “Restricted Person”) that engages in or owns,
invests in, operates, manages or controls any venture or enterprise which
directly or indirectly engages or proposes to engage in any business or
enterprise which manufactures, designs, produces, renders or sells products or
services which compete with the products and services of the Company (or any
products or services the Company is in the process of developing), as the
Company’s and its Affiliates businesses exist at the Termination Date or are in
process as of the Termination Date; (ii) any successor, assignee, partner, joint
venture or collaboration partner, subsidiary, division or Affiliate of any
Restricted Person; or (iii) any Person in which any Restricted Person owns an
interest or participates, which any of Restricted Person manages or controls
(whether as an officer, director, employee, partner, agent, representative or
otherwise), or with which any Restricted Person consults or to which any
Restricted Person otherwise provides management or financial support. Nothing
herein shall prohibit Executive from being an owner, indirectly through a mutual
fund or other similar pooled investment vehicle, of a passive investment in the
stock of a corporation which is publicly traded, so long as Executive has no
other participation in the business of any such corporation. Without limiting
the generality of the foregoing, Executive and the Company agree that as of the
Effective Date, the following persons are each deemed to be a “Restricted
Person”: International Data Group, Inc.; CMP Media, Inc. (a subsidiary of United
Business Media PLC); The Future Network Plc; TechTarget; Richmond Group;
Jupitermedia Corporation; Alan Meckler; Marcus Evans Group; America Online,
Inc.; CNET Networks, Inc.; eBay Inc.; Google Inc.; The Microsoft Network L.L.C.;
and Yahoo! Inc.
     The Company and Executive expressly acknowledge and agree that each and
every restriction imposed by this Section 2(a) is reasonable with respect to
subject matter, time period and geographical area.
     (b) During the Employment Period and for six (6) months thereafter,
Executive shall not directly or indirectly through another Person (i) induce or
attempt to induce any employee of the Company or any Affiliate of the Company to
leave the employ of the Company or such Affiliate, or in any way interfere with
the relationship between the Company or any Affiliate of the Company and any
employee thereof, (ii) hire any person who was an employee of the Company or any
Affiliate of the Company at any time during the one (1) year period prior to the
termination of the Employment Period, (iii) call on, solicit or service any
customer, supplier, licensee, licensor, franchisee or other business relation of
the Company or any Affiliate of the Company in order to induce or attempt to
induce such Person to cease or reduce doing business with the Company or such
Affiliate (for avoidance of doubt and without limiting the foregoing, it shall
constitute a material violation of this Section 2(b) for Executive to make any
effort to cause any customer, supplier, licensee, licensor, franchisee or other
business relation of the Company to purchase from a third party any goods or
services that are offered at such time by the Company), or in any way interfere
with the relationship between any such customer, supplier, licensee or business
relation and the Company or any Affiliate of the Company, including, without
limitation, making any negative statements or communications about the Company
or any of its Affiliates, or (iv) directly or indirectly acquire or attempt to
acquire any business in the United States of America to which the Company or any
of its Affiliates has made an acquisition proposal prior to the Termination Date
relating to the possible acquisition of such business (an “Acquisition Target”)
by the Company or any of its Affiliates, or take any action to induce or attempt
to induce any Acquisition Target to consummate any acquisition, investment or
other similar transaction with any Person other than the Company or any of the
Company’s Affiliates.
     (c) If, at the time of enforcement of Section 2 of this Agreement, a court
shall hold that the duration, scope, or area restrictions stated herein are
unreasonable under circumstances then existing, the parties hereto agree that
the maximum period, scope or geographical area reasonable under such
circumstances shall be substituted for the stated period, scope or area and that
the court shall be allowed

2



--------------------------------------------------------------------------------



 



CONFIDENTIAL
and directed to revise the restrictions contained herein to cover the maximum
period, scope and area permitted by law. Because Executive’s services are unique
and because Executive has access to Confidential Information and Work Product
(as defined on the Appendix hereto), the parties hereto agree that money damages
would not be an adequate remedy for any breach of this Agreement. Therefore, in
the event a breach or threatened breach of this Agreement, the Company or its
successors or assigns may, in addition to other rights and remedies existing in
their favor, apply to any court of competent jurisdiction for specific
performance and/or injunctive or other relief in order to enforce, or prevent
any violations of, the provisions hereof (without posting a bond or other
security). In addition, in the event of an alleged breach or violation by
Executive of Section 2, the period set forth in Section 2 shall be tolled until
such breach or violation has been duly cured. Executive agrees that the
restrictions contained in Section 2 are reasonable and that Executive has
received consideration in exchange therefor.
     (d) In the event that Executive desires to take any action that potentially
may be in violation of Section 2 of this Agreement, Executive may give the
Company written notice describing the proposed action (as described in such
written notice, the “Action”). The Company may, in its sole and absolute
discretion, notify Executive in writing that the Company would not regard the
Action if undertaken by Executive to be in violation of Section 2 of this
Agreement, subject to any conditions that the Company might specify in such
written notice (for avoidance of doubt, the Company may, in its sole and
absolute discretion, for any or no reason, decline to provide such a written
notice). In the event that the Company delivers such a written notice to
Executive, the subsequent taking by Executive of the Action in conformance with
the Company’s written notice shall not be deemed to violate Section 2 of this
Agreement.
     3. Other Terms and Conditions. The terms and conditions set forth on the
Appendix attached hereto are incorporated herein by reference as if fully set
forth herein and constitute an integral part of this Agreement.
* * * *
          IN WITNESS WHEREOF, the parties hereto have executed this Executive
Agreement on the date first written above.

                  ZIFF DAVIS MEDIA INC.
 
           
 
  By:        
 
           
 
           
 
  Its:        
 
           
 
           
 
  EXECUTIVE:        
 
                 
 
  Mark Moyer        

3



--------------------------------------------------------------------------------



 



CONFIDENTIAL
APPENDIX TO EXECUTIVE AGREEMENT
     A. Notices. Any notice provided for in this Agreement must be in writing
and must be either personally delivered, mailed by first class mail (postage
prepaid and return receipt requested) or sent by reputable overnight courier
service (charges prepaid) to the recipients at the address indicated below or to
such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party: (i) if
to Executive: Mark Moyer, 2 Indian Hill Road, Westport, Connecticut 06880 and
(ii) if to the Company: Ziff Davis Media Inc., 28 E. 28th Street, New York, New
York 10016, Attention: General Counsel. Any notice under this Agreement shall be
deemed to have been given five (5) calendar days after deposit in the U.S. mail,
if mailed, or otherwise when so delivered or sent otherwise.
     B. Representations and Warranties.
     (i) By the Company. In connection with the execution and delivery of this
Agreement, the Company represents and warrants to Executive as of the Effective
Date that (a) the execution, delivery and performance of this Agreement have
been duly and validly authorized by all necessary corporate action and (b) this
Agreement constitutes a valid and binding obligation of the Company, enforceable
in accordance with its terms.
     (ii) By Executive. In connection with the execution and delivery of this
Agreement, Executive represents and warrants to the Company as of the Effective
Date that (a) this Agreement constitutes the legal, valid and binding obligation
of Executive, enforceable in accordance with its terms, and the execution,
delivery and performance of this Agreement by Executive does not and shall not
conflict with, violate or cause a breach of any agreement, contract or
instrument to which Executive is a party or any judgment, order or decree to
which Executive is subject; (b) Executive is not a party to or bound by any
employment agreement, noncompete agreement or confidentiality agreements with
any person or entity other than the Company; (c) Executive has consulted with
independent legal counsel regarding his/her rights and obligations under this
Agreement and that Executive fully understands the terms and conditions
contained herein; and (d) Executive has obtained advice from persons other than
the Company and its counsel regarding the tax effects of the transaction
contemplated hereby.
     C. General Provisions
     (i) Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
     (ii) Complete Agreement. This Agreement, those documents expressly referred
to herein and other documents of even date herewith embody the complete
agreement and understanding among the parties and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.
     (iii) Counterparts; Signatures Received via Facsimile. This Agreement may
be executed in separate counterparts, each of which is deemed to be an original
and all of which taken together constitute one and the same agreement.
Signatures received via facsimile shall be deemed originals for all purposes.
     (iv) Successors and Assigns. Except as otherwise provided herein, this
Agreement shall bind and inure to the benefit of and be enforceable by
Executive, the Company and their respective successors and assigns; provided
that the rights and obligations of Executive under this Agreement shall not be
assignable.

4



--------------------------------------------------------------------------------



 



CONFIDENTIAL
     (v) Governing Law. The corporate law of the State of Delaware will govern
all issues concerning the relative rights of the Company and its stockholders.
All other issues concerning this Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of New
York or any other jurisdiction) that would cause the application of the law of
any jurisdiction other than the State of New York.
     (vi) Jurisdiction; Waiver of Jury Trial. The state and federal courts
located in New York County, New York (the “Permitted Courts”), shall have sole
and exclusive jurisdiction of any dispute arising out of or related to this
Agreement (including without limitation allegations of the breach or attempted
breach thereof) (a “Proceeding”). Notwithstanding the foregoing, nothing in this
paragraph alters any agreement the parties may previously have made or may in
the future make to arbitrate disputes. Each of the parties hereby expressly
consents to the personal jurisdiction of each of the Permitted Courts with
respect to any Proceeding and waives any objection, whether on the grounds of
venue, residence or domicile or on the ground that the Proceeding has been
brought in an inconvenient forum, to any Proceeding brought in a Permitted
Court. Executive agrees that a final judgment of a Permitted Court in any
Proceeding shall be conclusive and binding upon Executive and may be enforced in
other courts to whose jurisdiction Executive or his or her assets is or may be
subject, by suit upon such judgment. Each party also irrevocably waives its
right to a trial by jury in any action or proceeding arising out of or related
to Executive’s employment with the Company or its Affiliates.
     (vii) Remedies. Each of the parties to this Agreement shall be entitled to
enforce its rights under this Agreement specifically, to recover damages and
costs (including reasonable attorney’s fees) caused by any breach of any
provision of this Agreement and to exercise all other rights existing in its
favor. The parties hereto agree and acknowledge that money damages would not be
an adequate remedy for any breach of the provisions of this Agreement and that
any party may in its sole discretion apply to any court of law or equity of
competent jurisdiction (without posting any bond or deposit) for specific
performance and/or other injunctive relief in order to enforce or prevent any
violations of the provisions of this Agreement.
     (viii) Interpretation. The Article and Section headings used herein are for
convenience only and do not define, limit or construe the content of such
sections. The parties acknowledge that they are entering into this Agreement
after consulting with counsel and based upon equal bargaining power, with each
party having the ability to participate in its preparation. The terms of this
Agreement shall not be interpreted in favor of or against any party on account
of the draftsperson, but shall be interpreted solely for the purpose of fairly
effectuating the intent of the parties hereto.
     (ix) Survival. The provisions set forth in Section 1 and Section 2 of the
Agreement and the provisions set forth in this Appendix shall survive and
continue in full force and effect in accordance with their terms notwithstanding
any termination of the Employment Period.
     (x) Amendment and Waiver. The provisions of this Agreement may be amended
and waived only by means of a written instrument signed by each of the Company
and Executive.
     D. Certain Definitions
     (i) “Affiliate” of a Person means any other Person, entity or investment
fund controlling, controlled by or under common control with the first-mentioned
Person and, without limiting the foregoing, in the case of a partnership, any
partner thereof is deemed to be an Affiliate of the partnership.
     (ii) “Cause” means (a) the commission by Executive of a felony or a crime
involving moral turpitude; (b) the commission of any other act or omission by
Executive constituting fraud against the Company or any of its Affiliates, or
the violation of the duty of loyalty to the Company and/or its Affiliates under
applicable law; (c) substantial failure by Executive to act as reasonably
directed by the CEO of the Company, which failure, if curable, is not cured
within fifteen (15) calendar days after written notice thereof to Executive;
(d) willful or reckless misconduct or, if curable, gross negligence by Executive
which is not cured within

5



--------------------------------------------------------------------------------



 



CONFIDENTIAL
fifteen (15) calendar days after written notice thereof to Executive, with
respect to the Company or any of its Affiliates; or (e) any other material
breach by Executive of this Agreement or Company policy established by the CEO
of the Company, which breach, if curable, is not cured within fifteen
(15) calendar days after written notice thereof to Executive.
     (iii) “COBRA” means the requirements of Part 6 of Subtitle B of Tile I of
the Employee Retirement Income Security Act of 1974, as amended, and
Section 4980B of the Internal Revenue Code of 1986, as amended, and any
successor statutes thereto.
     (iv) “Confidential Information” means all information of a confidential or
proprietary nature (whether or not specifically labeled or identified as
“confidential”), in any form or medium, that is or was disclosed to, or
developed or learned by, Executive in connection with Executive’s relationship
with the Company or any of its Affiliates prior to the date hereof or during the
Employment Period and that relates to the business, products, services,
financing, research or development of the Company or any of its Affiliates or
their respective suppliers, distributors or customers. Confidential Information
includes, but is not limited to, the following: (a) internal business
information (including information relating to strategic and staffing plans and
practices, business, training, marketing, promotional and sales plans and
practices, cost, rate and pricing structures, accounting and business methods);
(b) identities of, individual requirements of, specific contractual arrangements
with, and information about, any of the Company’s or any of its Affiliates’
suppliers, distributors and customers and their confidential information;
(c) trade secrets, know-how, compilations of data and analyses, techniques,
systems, formulae, research, records, reports, manuals, documentation, models,
data and data bases relating thereto; (d) inventions, innovations, improvements,
developments, methods, designs, analyses, drawings, reports and all similar or
related information (whether or not patentable); and (e) Acquisition Targets and
potential acquisition candidates. Confidential Information shall not include
information that Executive can demonstrate: (1) is or becomes publicly known
through no wrongful act or breach of obligation of confidentiality; (2) was
rightfully received by Executive from a third party (other than ZD, Inc. or any
of its successors or Affiliates) without a breach of any obligation of
confidentiality by such third party; (3) was known to Executive prior to his
employment with the Company and its Affiliates, or (4) is required to be
disclosed pursuant to any applicable law or court order; provided, however, that
Executive provides the Company with prior written notice of the requirement for
disclosure that details the Confidential Information to be disclosed and
cooperates with the Company to preserve the confidentiality of such information
to the extent possible.
     (v) “Person” means an individual or a corporation, partnership, limited
liability company, trust, unincorporated organization, association or other
entity.
     (vi) “Work Product” means all inventions, innovations, improvements,
developments, methods, processes, designs, analyses, drawings, reports and all
similar or related information (whether or not patentable or reduced to practice
or comprising Confidential Information) and any copyrightable work, trade mark,
trade secret or other intellectual property rights (whether or not comprising
Confidential Information) and any other form of Confidential Information, any of
which relate to the Company’s or any of its Affiliates’ actual or anticipated
business, research and development or existing or future products or services
and which were or are conceived, reduced to practice, contributed to, developed,
made or acquired by Executive (whether alone or jointly with others) while
employed (both before and after the Effective Date) by the Company (or its
successors or assigns) and its Affiliates.

6